 Case 4:17-cr-00462-JSW Document 213 Filed 11/03/19 Page 1 of 9

                   UNITED STATES DISTRICT COURT

                 NORTHERN DISTRICT OF CALIFORNIA
                                                       ORIGINAL
Before The Honorable JEFFREY S. WHITE, Judge

UNITED STATES OF AMERICA,   )            Status Conference
                            )
           Plaintiff,       )
                            )
  vs.                       )            NO. CR 17-00462 JSW
                            )
JOB TORRES HERNANDEZ,       )            Pages 1 - 9
                            )
           Defendant.       )            Oakland, California
____________________________)            Tuesday, November 7, 2017



               REPORTER'S TRANSCRIPT OF PROCEEDINGS




APPEARANCES:

For Plaintiff:              Brian J. Stretch, Esq.
                            United States Attorney
                            450 Golden Gate Avenue
                            San Francisco, California 94102
                      BY:   KAREN KREUZKAMP,
                            ASSISTANT UNITED STATES ATTORNEY




For Defendant:              Garcia, Schnayerson & Thompson
                            225 West Hinton Avenue, Suite 208
                            Hayward, California 94544
                      BY:   JESSE J. GARCIA, ATTORNEY AT LAW




Reported By:                Raynee H. Mercado
                            CSR. No. 8258

    Proceedings reported by electronic/mechanical stenography;
transcript produced by computer-aided transcription.


    RAYNEE H. MERCADO, CSR, RMR, CRR, FCRR (510) 451-7530
      Case 4:17-cr-00462-JSW Document 213 Filed 11/03/19 Page 2 of 9       2

 1   Tuesday, November 7, 2017                                    1:25 p.m.

 2                             P R O C E E D I N G S

 3               THE CLERK:    Calling case No. CR-17-462, United States

 4   versus Job Torres Hernandez.

 5       Counsel, please step forward to the podiums and state your

 6   appearances.

 7               MS. KREUZKAMP:     Good afternoon, Your Honor.        Karen

 8   Kreuzkamp for the United States.

 9               THE COURT:    Afternoon.   Is this your first appearance

10   in court?

11               MS. KREUZKAMP:     It is, Your Honor.

12               THE COURT:    Welcome nice to have you in our court.

13               MS. KREUZKAMP:     Thank you.

14               MR. GARCIA:     Good afternoon, Your Honor.      Jesse

15   Garcia.

16               THE COURT:    Good afternoon.

17               MR. GARCIA:     I'm appearing with Mr. Torres Hernandez.

18   He's presently out of custody.

19               THE COURT:     How are you, sir?

20               THE DEFENDANT:     Good.

21               THE COURT:    Very good.

22       So first order of business, would you mind explaining,

23   somebody, whoever drafted the stipulation -- seemed very

24   confusing to me whether it was requesting a continuance or --

25   it seemed -- I've seen -- we've seen this in other cases, it's


         RAYNEE H. MERCADO, CSR, RMR, CRR, FCRR (510) 451-7530
      Case 4:17-cr-00462-JSW Document 213 Filed 11/03/19 Page 3 of 9       3

 1   confusing, so what were you intending to convey in your

 2   stipulation?

 3             MS. KREUZKAMP:     In the stipulation -- so preparing

 4   for this case and for today's court appearance, I'd gone

 5   through the docket, and I saw that at the October 3rd

 6   appearance, that the court had instructed that a stipulation

 7   proposed order be filed regarding the exclusion of time.

 8       And this is a standard format my office tends to use.               And

 9   I know no such stipulation and proposed order had been filed,

10   and so I filed this one --

11             THE COURT:     But this is a little -- the part that's

12   confusing to me is that -- it's the caption, order and

13   stipulation to continue.

14             MS. KREUZKAMP:     I see that, Your Honor.        And I can

15   refile something that just says --

16             THE COURT:     Well, yeah, please do.       And just be a

17   little bit more careful in reading -- 'cause we didn't know --

18   a continuance is one thing and requires certain grounds.              And

19   it looked like this had just gotten -- it was on a form, and

20   it was a little confusing to the court.          So just be more

21   careful please and -- you know, it's fine to use forms, but we

22   need to read them before they get filed, okay?

23             MS. KREUZKAMP:     Yes, Your Honor.

24             THE COURT:     All right.    Thank you.

25             MS. KREUZKAMP:     I apologize.


         RAYNEE H. MERCADO, CSR, RMR, CRR, FCRR (510) 451-7530
      Case 4:17-cr-00462-JSW Document 213 Filed 11/03/19 Page 4 of 9   4

 1             THE COURT:     All right.

 2       So moving to the case generally, what is the status and

 3   what are the parties requesting in this case involving alleged

 4   harboring of illegal aliens?

 5             MR. GARCIA:     May I speak to that?

 6             THE COURT:     Yes, please.

 7             MR. GARCIA:     Your Honor, at the -- on the occasion of

 8   our previous appearance in this -- on this matter, there were

 9   three CD's that were discovered to us containing approximately

10   3500 pages, I think.      Those CD's were corrupted.

11       In my conversation with Ms. Kreuzkamp, I advised her of

12   that.   So she's in the process of rediscovering that

13   discovery.

14       In addition to that, there is additional discovery that in

15   our discussions during the course of this week leading up to

16   today's court date, she advised me that they're preparing.

17       And finally, there are a number of computers, computer

18   hard drives that the agents are still going through in this

19   case, so discovery at this juncture is still ongoing.

20             THE COURT:     All right.     How much time do you think --

21       I guess I should ask the government first, how long do you

22   think it will take to, using counsel's term "rediscover" or

23   reconstitute these CD's?

24             MS. KREUZKAMP:     Those I -- I had hoped to have today

25   but -- but do not.      And so my expectation is that I'll be


         RAYNEE H. MERCADO, CSR, RMR, CRR, FCRR (510) 451-7530
      Case 4:17-cr-00462-JSW Document 213 Filed 11/03/19 Page 5 of 9        5

 1   sending those discs to the defense this week, along with the

 2   additional discovery that I received from the agents last

 3   Friday.

 4       The -- the bigger question I think right now is -- in the

 5   execution of search warrant I think about 45 electronic

 6   devices were seized that the agents have imaged and are

 7   prepared to return, the computers and some thumb drives.

 8   There's an extension of the warrant granted for another 60

 9   days as to the cell phones, which I think there are eight.

10       And so as -- as the agents are making their way through

11   those devices, we'll be producing documents relevant to the

12   case but also just that it's going to take time to get through

13   all the electronics.

14             THE COURT:     About how much time 'cause I want to set

15   a date?   I want to give the defense a fair chance to get and

16   receive and -- and learn the information so they can be -- so

17   the defense can be effective in representation.

18       So I don't want to set any unrealistic dates.            On the

19   other hand, I don't want to put this off indefinitely.

20             MS. KREUZKAMP:     I appreciate that, Your Honor.           The

21   extension on the warrant for the cell phones says that the

22   agents have until the end of January to image the phones.               And

23   at that point, they'll be -- they'll be able to go through the

24   phones.

25       The agents are prioritizing certain devices, and so I'm


         RAYNEE H. MERCADO, CSR, RMR, CRR, FCRR (510) 451-7530
      Case 4:17-cr-00462-JSW Document 213 Filed 11/03/19 Page 6 of 9     6

 1   hopeful within the coming weeks that we'll be making big

 2   progress.    But in terms of having the -- it all complete, it

 3   is a slow process, unfortunately.

 4               THE COURT:    Well, it sounds to me, Counsel, that we

 5   should probably put this off till February as a -- if that's

 6   okay with you and your client.

 7               MR. GARCIA:    It would accommodate me -- my request --

 8   I think our joint request was that it go out to mid-January,

 9   but February I think makes a lot of sense given the -- the

10   breadth of discovery that is yet to be accessed through the

11   electronic devices.

12               THE COURT:    Right.     With the admonition that I'm

13   going to expect substantial progress.          I'm giving you extra

14   time.   I don't want to hear in February, oh, it's another six

15   or eight weeks, 'cause that's -- that wouldn't be acceptable

16   so you need to tell the agent that the court expects

17   substantially all of the -- the imaging and disclosure to the

18   defense to have occurred.          I'm not ordering that, but I'm

19   saying that that's my expectation.

20       Is that a fair one?

21               MS. KREUZKAMP:    Yes.     And I will communicate that.

22               THE COURT:    It gives you leverage with the agents

23   well so they can give it some priority.

24       And let me ask -- let me ask counsel if -- what your

25   position is with respect, Mr. Garcia, to the Speedy Trial Act


         RAYNEE H. MERCADO, CSR, RMR, CRR, FCRR (510) 451-7530
      Case 4:17-cr-00462-JSW Document 213 Filed 11/03/19 Page 7 of 9    7

 1   during this time period.

 2             MR. GARCIA:     Your Honor, my contention would be that

 3   it would be appropriate to exclude time between now and our

 4   next court date for effective preparation.

 5             THE COURT:     All right.    Do you agree with that?

 6             MS. KREUZKAMP:     Yes, Your Honor.

 7             THE COURT:     All right.    Would you mind preparing a

 8   properly read and --

 9             MS. KREUZKAMP:     Yes.

10             THE COURT:     -- stipulation to that effect?

11             MS. KREUZKAMP:     Yes, Your Honor.

12             THE COURT:     And order, of course.

13       All right.     Very well.    Anything else from the government?

14             MS. KREUZKAMP:     No, Your Honor.

15             THE COURT:     From the defense?

16             MR. GARCIA:     Well, there is one other matter, but I

17   think we're going to -- we have a -- the defendant currently

18   has no identification so it's been a little bit difficult for

19   him to move through life without it.

20       And I think we're prepared to enter into a stipulation

21   that would release his passport to my custody.           And I would

22   accompany him to Social Security and to DMV and sort of thing

23   so he could reacquire those -- those identification items that

24   would permit him to work and to enter this building.

25             THE COURT:     All right.    Is that acceptable?


         RAYNEE H. MERCADO, CSR, RMR, CRR, FCRR (510) 451-7530
      Case 4:17-cr-00462-JSW Document 213 Filed 11/03/19 Page 8 of 9    8

 1       Are you going to work with Mr. Garcia on that?

 2             MS. KREUZKAMP:     Yes.     We spoke briefly before court

 3   on that, and I'll work with him.

 4             THE COURT:     Very well.    If there's a problem, you can

 5   come back to the court, and I will definitely help.

 6       Let's set a date, Ms. Ottolini, in February.

 7             THE CLERK:     The latter part of February?

 8             THE COURT:     No, middle.

 9             THE CLERK:     February 13th at 1:00 p.m.

10             THE COURT:     Is that acceptable to the government?

11             MS. KREUZKAMP:     Yes, Your Honor.

12             THE COURT:     Mr. Garcia, is that acceptable to you?

13             MR. GARCIA:     Yes, Your Honor.      I can make that work.

14             THE COURT:     All right.    Very well.     Thank you very

15   much.

16       So we'll see you in February, and hopefully at that point,

17   my -- my goal would be at that point, is to set some dates for

18   things like motions or if there are not going to be any

19   pretrial motions, then trial, or whatever.          But I do want to

20   move this case along.

21             MS. KREUZKAMP:     Yes, Your Honor.

22             THE COURT:     All right.    Thank you very much.

23             MR. GARCIA:     Thank you.

24             THE COURT:     Thank you very much, Mr. Hernandez.

25             THE DEFENDANT:     Thank you, Your Honor.


         RAYNEE H. MERCADO, CSR, RMR, CRR, FCRR (510) 451-7530
      Case 4:17-cr-00462-JSW Document 213 Filed 11/03/19 Page 9 of 9   9

 1             THE COURT:     Thank you.

 2              (Proceedings were concluded at 1:32 P.M.)

 3                                   --o0o--

 4

 5

 6                          CERTIFICATE OF REPORTER

 7

 8             I certify that the foregoing is a correct transcript

 9   from the record of proceedings in the above-entitled matter.

10   I further certify that I am neither counsel for, related to,

11   nor employed by any of the parties to the action in which this

12   hearing was taken, and further that I am not financially nor

13   otherwise interested in the outcome of the action.

14

15                  ___________________________________

16             Raynee H. Mercado, CSR, RMR, CRR, FCRR, CCRR

17                          Friday, November 1, 2019

18

19

20

21

22

23

24

25


         RAYNEE H. MERCADO, CSR, RMR, CRR, FCRR (510) 451-7530
